Deen, Presiding Judge.
1. The grant or refusal of bail in felony cases pending appeal lies within the sound discretion of the trial court. Watts v. Grimes, 224 Ga. 227 (161 SE2d 286) (1968). Release should not be granted unless, after hearing, the court affirmatively determines that there is no substantial risk of the defendant absconding, that he is unlikely to commit a serious crime or intimidate witnesses, that the appeal is not frivolous and not taken for delay. Here the judge after hearing evidence determined that there was a danger of the defendant intimidating witnesses and committing other crimes. The denial of bail pending appeal was proper. Birge v. State, 238 Ga. 88 (230 SE2d 895) (1977).
2. The motion of defense counsel (who has filed a brief and enumeration of errors) to be allowed to withdraw from this case is granted.

Judgment affirmed.


Smith and Banke, JJ., concur.